Citation Nr: 0614982	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  03-25 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

What evaluation is warranted for diabetes mellitus from May 
8, 2001?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware, which granted service connection for 
diabetes mellitus and assigned a 20 percent evaluation 
effective July 9, 2001.  By a rating decision dated December 
2002, the RO granted an earlier effective date for the grant 
of service connection for diabetes effective May 8, 2001.


FINDING OF FACT

Since May 8, 2001, the preponderance of the medical evidence 
is against finding that the veteran must regulate his 
activities due to his diabetes mellitus.


CONCLUSION OF LAW

The criteria for entitlement to an initial rating greater 
than 20 percent for diabetes mellitus have not been met at 
any time since May 8, 2001.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.119, 
Diagnostic Code 7913 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in the December 2002 
rating decision fulfills the provisions of 38 U.S.C.A. § 
5103(a), save for a failure to provide notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal.  After affording the appellant a 
meaningful opportunity to respond to the notice provided, the 
claim was readjudicated in the June 2003 statement of the 
case.  The failure to provide notice of the type of evidence 
necessary to establish an earlier effective date for a grant 
of service connection for Type II diabetes is harmless 
because, in this case, the assignment of the effective date 
was controlled by operation of law under the decision 
announced in Liesegang v. Secretary of Veterans Affairs, 312 
F.3d 1368 (Fed.Cir. 2002).  Hence, it was harmless error to 
fail to provide notice of the type of evidence necessary to 
establish an effective date for the disability in question, 
and any questions regarding what effective date is warranted 
are moot.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The veteran has been 
afforded a VA examination, and there is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
prosecution of his claims. 

Criteria

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service- 
connected condition.  In Fenderson, the Court held that the 
evidence from the entire rating period, not just the most 
recent evidence, must be taken into account in the initial 
rating, and that the rating must consider whether staged 
ratings are appropriate.

In the present case, the veteran is expressing 
dissatisfaction with the initial October 2002 rating assigned 
following the grant of service connection.  Therefore, all of 
the evidence following the grant of service connection (not 
just the evidence showing the present level of disability) 
must be considered in evaluating the veteran's claim. The RO 
considered all of the evidence following the grant of service 
connection so the veteran's claim is in appropriate appellate 
status.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002).

In this case, pursuant to 38 C.F.R. § 4.120, Diagnostic Code 
7913, the veteran was assigned a 20 percent evaluation for 
Type II diabetes mellitus, effective May 8, 2001.  Under 
Diagnostic Code 7913 a 40 percent evaluation is warranted for 
diabetes mellitus that requires insulin, a restricted diet, 
and regulation of activities.  Diabetes mellitus requiring 
insulin and restricted diet, or; oral hypoglycemic agent and 
restricted diet warrants a 20 percent disability evaluation.  
Note (1) to this Code provides that compensable complications 
of diabetes are to be separately rated unless they are part 
of the criteria used to support a 100 percent evaluation.  In 
this latter respect, the record shows that the appellant 
receives separate 20 percent evaluations for his right and 
left lower extremity peripheral neuropathy, secondary to 
diabetes; and a separate noncompensable evaluation for 
impotence, secondary to diabetes.

Analysis

After a review of the evidence the preponderance of the 
evidence is found to be against entitlement to an evaluation 
greater than 20 percent for diabetes mellitus.  In order to 
warrant a 40 percent disability evaluation the evidence must 
show that the veteran requires insulin, a restricted diet, 
and regulation of activities.

Treatment records from Richard M. Plotzker, M.D., dated on 
and since May 8, 2001, show that the veteran was diagnosed 
with diabetes in 1993 and has been treated with insulin, oral 
medication, and restricted diet.   There are no indications 
in these records that Type II diabetes mellitus restricts the 
veteran's activity in a manner that is not already 
contemplated by the assignment of separate evaluations for 
peripheral neuropathy and impotence.  

At his November 2002 VA examination, the veteran reported 
taking oral medication, insulin on a daily basis, and was on 
a restricted diet.  Once again, this examination revealed no 
indications that Type II diabetes mellitus restricted the 
veteran's activity in a manner that is not already 
contemplated by the assignment of separate evaluations for 
peripheral neuropathy and impotence.  

Accordingly, the veteran does not meet the criteria for a 40 
percent disability evaluation under Diagnostic Code 7913.  
Although he requires insulin and a restricted diet, there is 
no competent evidence that he must regulate his activities.  
Therefore, the preponderance of the evidence is against a 
grant of an evaluation greater than 20 percent for diabetes 
mellitus for any period since May 8, 2001.  There is no doubt 
to be resolved. Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

An evaluation in excess of 20 percent for type II diabetes 
mellitus for any period since May 8, 2001, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


